Citation Nr: 1022708	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
July 1946 and from June 1951 to November 1956.  He died in 
March 2003.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant testified before the undersigned at a January 
2006 hearing at the RO. A transcript of the hearing is on 
file.

By decision of May 2006, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death and for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  That decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Board's 
May 2006 decision was vacated and remanded to the Board 
pursuant to Court Order of April 2007 which incorporated a 
Joint Motion for Partial Remand (Joint Motion) made by the 
parties.

The Board remanded this case in July 2007 for additional 
development.

In a March 2008 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death and for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The appellant appealed the Board's March 2008 
decision to the Court.  
In a November 2009 memorandum decision, the Court vacated the 
part of the Board's decision that denied service connection 
for the cause of the Veteran's death and remanded this matter 
to the Board for further development and readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In light of points raised in the Joint Motion, and the 
Board's review of the claims file, further RO action is 
warranted.

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that in the context 
of a claim for DIC benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected  at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to  substantiate a DIC 
claim based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the notification provided to the appellant did 
not include a statement of the conditions for which the 
Veteran was service connected at the time of his death.  As 
proper VCAA notice was not provided, this case must be 
remanded.  On remand, the appellant should be provided proper 
notice as is required by the VCAA and described in Hupp. 

At the time of the Veteran's death, service connection was in 
effect for PTSD, arthritis of lumbar spine, arthritis of 
cervical spine, arthritis of the left knee, scar on the 
dorsum of the right hand, and dermatophytosis of the hands 
and feet.  He was also awarded a total disability rating on 
the basis of individual unemployability due to service-
connected disability (TDIU), effective from April 12, 1993.  
The Veteran had no pending claims at the time of his death.

The Veteran died in March 2003; his death certificate shows 
that his immediate cause of death was acute myocardial 
infarction, due to or as a consequence of consequence of 
congestive heart failure, due to or as a consequence of 
pneumonia.

The appellant contends that the Veteran was reckless with 
respect to his health because he wanted to commit suicide and 
that medical records document the severity of the Veteran's 
PTSD, including his desire to kill himself.  She furthers 
that the Veteran played Russian roulette with a loaded gun, 
deliberately abused alcohol and prescription drugs, and that 
he checked himself out of a hospital against medical advice.  
She contends that the Veteran's service-connected PTSD caused 
or contributed to his death, to include as a result of his 
suicidal ideation.  

In light of the appellant's contentions, and to ensure all 
due process is afforded the appellant, the Board finds that a 
medical opinion by an appropriate VA physician, is needed to 
fairly resolve the claim on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be issued a VCAA 
letter explaining the need for additional 
evidentiary development of her claim.  The 
letter should comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  Thereafter, the RO should obtain a 
medical opinion, from an examiner with the 
appropriate expertise, addressing the 
appellant's specific contentions, as noted 
above.  The claim's file should be 
forwarded to the examiner and should be 
reviewed in detail.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater degree of probability) there is 
a causal relationship between the 
Veteran's service-connected disabilities, 
to specifically include PTSD, and the 
acute myocardial infarction, due to or as 
a consequence of consequence of congestive 
heart failure, due to or as a consequence 
of pneumonia, that led to the Veteran's 
demise.

The physician should provide a complete 
rationale for any opinions expressed.

3.  Thereafter, the RO should readjudicate 
the claim for service connection for cause 
of the Veteran's death in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the appellant and her attorney 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



